NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 16/768,422 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on May 9, 2020 as a national stage 371 application of PCT JP2018-040561 and claims priority to Japanese application JP2017-236110, with a priority date of November 1, 2018.
Claims 1-18  are pending and all are rejected. Claims 1, 12 and 20 are independent claims.
Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication control unit in claims 1, 9 and 16, switching unit in claim 4 and operation control unit in claim 10 and each of their dependencies.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 101 
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 and 17 are rejected under 35 U.S.C. § 101 as being directed to software per se that is ineligible subject matter. Specifically, Claim 10 recites in part, “a program for causing …”. While a information processing device and a communication control unit are recited, these are not positively recited and can be considered to be intentional use language. Further, the communication control unit may not have structure anyhow. Similarly, claim 17 suffers from the same deficiencies.
Examiner suggests reciting the device positively or adding other hardware such as a processor to the claim.
Accordingly, the Claims are rejected. 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8 and 16 are rejected. They recite an apparatus and a method for using the apparatus (the processor) A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. § 102(a)(2 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9 are rejected under 35 USC. § 102(a)(2) as being anticipated by Cletheroe et al. (“Cletheroe”), United States Patent Application Publication 2017/0252664, published on Sept. 7, 2017.

As to Claim 1, Cletheroe teaches: A first information processing device comprising: 
a first connection portion that is connected to a second information processing device (Cletheroe: Fig. 1, par. 0026, each of the blocks [104] (i.e. information processing devices), may be connected as they are stacked on top of each other; the connection portion are portions adjacent to the block); 
a first antenna configured to perform wireless communication with an external device (Cletheroe: Fig. 1, [114] par. 0036, using the antenna, the block is able to communicate with an external device such as the transceiver module [102]); and 
(Cletheroe: Fig. 1 [116], par. 0032, the processor [116] (i.e. communication control unit), controls the RF switch [118], which is thus able to generate control signals; par. 0036, the transceiver module [102] (external device) is communicated via the antenna of a first block) via a second antenna of the second information processing device through the first connection portion  (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs), wherein 
the first information processing device is engageable with the second information processing device (Examiner interprets “engageable” to mean that information may pass between the devices, which via the antenna described above, it is able to do so), and 
the communication control unit controls reading of identification information from a memory on a basis of wireless communication with the external device via the first antenna or the second antenna (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs; par. 0069, memory of a processor in a block).


    PNG
    media_image1.png
    479
    739
    media_image1.png
    Greyscale


As to Claim 3, Cletheroe teaches the elements of Claim 1.
Cletheroe further teaches: wherein in a case where the first antenna receives operation information from the external device, the communication control unit writes the operation information into the memory (Cletheroe: par. 0069, memory of a processor in a block may retrieve and write to).

As to Claim 4, Cletheroe teaches the elements of Claim 1.
Cletheroe further teaches: further comprising: a detection unit configured to detect a connection state between the first connection portion and the second information processing (Cletheroe: par. 0033, the sensing and switching arrangement [120] is able to detect the connection state between the two devices); and
a switching unit configured to switch, on a basis of the connection state, an antenna whose wireless communication is controlled by the communication control unit between the first antenna and the second antenna (Cletheroe: Fig. 1 [118], par. 0032,  the RF switch is controlled by the controller [116]) .

As to Claim 5, Cletheroe teaches the elements of Claim 4.
Cletheroe further teaches: wherein in a case where connection between the first connection portion and the second information processing device is detected, the switching unit switches the antenna whose wireless communication is controlled by the communication control unit from the first antenna to the second antenna (Cletheroe: par. 0039, when a signal to the processor [116] that the adjacent block is received, the controller will instruct the antenna to be switched, coupling the antenna electrodes).

As to Claim 6, Cletheroe teaches the elements of Claim 1.
Cletheroe further teaches: wherein the first antenna is connected in parallel with the second antenna (Cletheroe: Fig. 1, the two antennas are “parallel” and separate from each other).

As to Claim 7, Cletheroe teaches the elements of Claim 1.
Cletheroe further teaches: wherein the first antenna is magnetically coupled to the second antenna (Cletheroe: par. 0049, a magnetic switch couples the two antennas).

As to Claim 8, Cletheroe teaches: An information processing method by a processor (Cletheroe: Fig. 1 [116], par. 0032, the processor [116] (i.e. communication control unit),, 
the processor controlling wireless communication with an external device via a first antenna and controlling wireless communication with the external device via a second antenna of a second information processing device through a first connection portion (Cletheroe: Fig. 1, par. 0026, each of the blocks [104] (i.e. information processing devices), may be connected as they are stacked on top of each other; the connection portion are portions adjacent to the block; par. 0036, using the antenna, the block is able to communicate with an external device such as the transceiver module [102]), 
a first information processing device that includes the processor being engageable with the second information processing device(Examiner interprets “engageable” to mean that information may pass between the devices, which via the antenna described above, it is able to do so), the information processing method, by the processor, comprising: 
controlling reading of identification information from a memory on a basis of wireless communication with the external device via the first antenna or the second antenna (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs; par. 0069, memory of a processor in a block).

As to Claim 9, Cletheroe teaches: A program for causing a computer to function 
as a first information processing device including a communication control unit configured to control wireless communication with an external device via a first antenna and control wireless communication with the external device via a second antenna of a second (Cletheroe: Fig. 1, par. 0026, each of the blocks [104] (i.e. information processing devices), may be connected as they are stacked on top of each other; the connection portion are portions adjacent to the block; par. 0036, using the antenna, the block is able to communicate with an external device such as the transceiver module [102]),, wherein 
the first information processing device is engageable with the second information processing device (Examiner interprets “engageable” to mean that information may pass between the devices, which via the antenna described above, it is able to do so), and the 
communication control unit controls reading of identification information from a memory on a basis of wireless communication with the external device via the first antenna or the second antenna (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs; par. 0069, memory of a processor in a block).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. 
Claim 2 is rejected under 35 USC. § 103 as being unpatentable over Cletheroe et al. (“Cletheroe”), United States Patent Application Publication 2017/0252664, published on Sept. 7, .

As to Claim 2, Cletheroe teaches the elements of Claim 1.
Cletheroe may not explicitly teach: wherein the identification information is related to a figure formed on the first information processing device.
Laulund teaches in general concepts related to toys element identification (Laulund: Abstract). Specifically, figures may be attached to stackable blocks (Laulund: Fig. 4, [410] figure is formed on a block).

    PNG
    media_image2.png
    425
    632
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Clethehroe device by attaching 
B. 
Claims 10-18 are rejected under 35 USC. § 103 as being unpatentable over Cletheroe et al. (“Cletheroe”), United States Patent Application Publication 2017/0252664, published on Sept. 7, 2017 in view of Karunaratne, United States Patent Application Publication 2013/0217295 published on August 22, 2013.

As to Claim 10, Cletheroe teaches: A second information processing device comprising: 
a second connection portion that is connected to a first information processing device (Cletheroe: Fig. 1, [114] par. 0036, using the antenna, the block is able to communicate with an external device such as the transceiver module [102]); 
a second antenna configured to perform wireless communication with an external device under control of a communication control unit of the first information processing device via the second connection portion  (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs); 
a user interface unit (Cletheroe: par. 0075, an input/output controller have output display information); and 
the second information processing device is engageable with the first information processing device (Examiner interprets “engageable” to mean that information may pass between the devices, which via the antenna described above, it is able to do so).

Karunaratne teaches in general concepts related to a baseplate assembly for use with toy pieces (Karunaratne: Abstract). Specifically, the connectable blocks may have display screens to display images, colors (Karunaratne: Fig. 34, par. 0124, the color on the block may be controlled by a remote device wirelessly to have a certain color displayed).

    PNG
    media_image3.png
    803
    270
    media_image3.png
    Greyscale

(Karunarante: pars 0004-07). 
As to Claim 11, Cletheroe and Karunaratne teaches the elements of Claim 10.
Karunaratne further teaches: wherein in a case where the second antenna receives the operation request from the external device, the operation control unit reads operation information corresponding to the operation request from a memory of the first information processing device and controls the user interface unit so that output is performed by the user interface unit on a basis of the operation information (Karunaratne: Fig. 34, par. 0124, the color on the block may be controlled by a remote device wirelessly to have a certain color displayed).

As to Claim 12, Cletheroe teaches the elements of Claim 10.
Karunaratne further teaches: wherein in a case where the second antenna receives the operation request from the external device, the operation control unit acquires operation information from the operation request and controls the user interface unit so that output is performed by the user interface unit on a basis of the operation information (Karunaratne: Fig. 34, par. 0124, the color on the block may be controlled by a remote device wirelessly to have a certain color displayed).

As to Claim 13, Cletheroe teaches the elements of Claim 10.
Cletheroe further teaches: further comprising a power supply unit configured to generate power supply on a basis of a magnetic field detected by the second antenna (Cletheroe: par. 0084, a low power mode may be entered upon after coupling the two coupling elements together; par. 0087, a magnetic field is detected to cause the switch to close).

As to Claim 14, Cletheroe teaches the elements of Claim 10.
Cletheroe further teaches: further comprising a battery (Cletheroe: par. 0023, an internal battery).

As to Claim 15, Cletheroe teaches the elements of Claim 10.
Karunaratne further teaches: wherein the user interface unit is configured to accept operating information from a user (Karunaratne: par. 0118, the user may send a wireless command)
Cletheroe further teaches: in a case where the second antenna receives an operating information request from the external device, the second antenna transmits the operating information to the external device (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs and other information).

As to Claim 16, Cletheroe teaches: An information processing method, by a processor, comprising in a case where a second antenna (Cletheroe: Fig. 1 [116], par. 0032, the processor [116] (i.e. communication control unit), controls the RF switch [118], which is thus able to generate control signals; par. 0036, the transceiver module [102] (external device) is communicated via the antenna of a first block) receives a request from an external device under control of a communication control unit of a first information processing device via a second connection portion (Cletheroe: Fig. 1, [114] par. 0036, using the antenna, the block is able to communicate with an external device such as the transceiver module [102], wherein 
a second information processing device including the processor is engageable with the first information processing device (Examiner interprets “engageable” to mean that information may pass between the devices, which via the antenna described above, it is able to do so).
Cletheroe may not explicitly teach: comprising in a case where a second antenna receives an operation request from an external controlling a user interface unit so that output is performed by the user interface unit on a basis of the operation request.
Karunaratne teaches in general concepts related to a baseplate assembly for use with toy pieces (Karunaratne: Abstract). Specifically, the connectable blocks may have display screens to display images, colors (Karunaratne: Fig. 34, par. 0124, the color on the block may be controlled by a remote device wirelessly to have a certain color displayed).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Clethehroe device by allowing for the display of the colors on the bricks as controlled as taught and disclosed by Karunaratne. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the enjoyment of the movement of the toy as part of the advancements of these toy blocks (Karunarante: pars 0004-07). 

As to Claim 17, it is rejected for similar reasons as Claim 16.

As to Claim 18, Cletheroe teaches: An information processing system comprising: 
a first information processing device; and 
a second information processing device (Cletheroe: Fig. 1, par. 0026, each of the blocks [104] (i.e. information processing devices), wherein 
the first information processing device is engageable with the second information processing device, (Examiner interprets “engageable” to mean that information may pass between the devices, which via the antenna described above, it is able to do so), 
the first information processing device includes 
a first connection portion that is connected to the second information processing device (Cletheroe: Fig. 1, par. 0026, each of the blocks [104] (i.e. information processing devices), may be connected as they are stacked on top of each other; the connection portion are portions adjacent to the block), 
a first antenna configured to perform wireless communication with an external device, and (Cletheroe: par. 0036, the transceiver module [102] (external device) is communicated via the antenna of a first block)
a communication control unit configured to control wireless communication with the external device via the first antenna and control wireless communication with the external device via a second antenna of the second information processing device through the first connection portion  (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs; par. 0069, memory of a processor in a block)., 
the communication control unit controls reading of identification information from a memory on a basis of wireless communication with the external device via the first antenna or (Cletheroe: pars. 0040-41, the stacked blocks each iteratively have their antennas used to communicate their IDs; par. 0069, memory of a processor in a block)., 
the second information processing device includes a second connection portion that is connected to the first information processing device, the second antenna  (Cletheroe: par. 0036, using the antenna, the block is able to communicate with an external device such as the transceiver module [102], 
Cletheroe may not explicitly teach: a user interface unit, and 
an operation control unit configured to control, in a case where the second antenna receives an operation request from the external device, the user interface unit so that output is performed by the user interface unit on a basis of the operation request.
Karunaratne teaches in general concepts related to a baseplate assembly for use with toy pieces (Karunaratne: Abstract). Specifically, the connectable blocks may have display screens to display images, colors (Karunaratne: Fig. 34, par. 0124, the color on the block may be controlled by a remote device wirelessly to have a certain color displayed).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Clethehroe device by allowing for the display of the colors on the bricks as controlled as taught and disclosed by Karunaratne. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the enjoyment of the movement of the toy as part of the advancements of these toy blocks (Karunarante: pars 0004-07). 
Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/            Primary Examiner, Art Unit 2174